ap-77,03
         FILED IN                                                     COURT OF CRIMINAL APPEAL
COURT OF CRIMINALAPPEALS                                                               AUSTIN, TEXA
                                                                      Transmitted 7/29/2015 9:53:09 Af
       July 29, 2015
                                                                       Accepted 7/29/2015 10:04:46 Af
                                                                                        ABEL ACOST,
   ABELACOSTA, CLERK                No. AP-77,031                                               CLER


                         IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS
                                                                          CHQ^^
                                  FRANKLIN DAVIS,
                                       Appellant




                                THE STATE OF TEXAS,
                                       Appellee


                       STATE'S MOTION FOR LEAVE TO FILE BRIEF
                               EXCEEDING WORD LIMIT




   TO THE HONORABLE COURT OF CRIMINAL APPEALS:

          THE STATE OF TEXAS, by and through the Criminal District Attorney of

   Dallas County, respectfully requests leave to file a brief exceeding the 37,500-

   word limit. In support of this motion, the State would show the following:



          Appellant is confined pursuant to the judgment and sentence of Criminal

   District Court No. 7 of Dallas County, convicting him of the capital murder of

   Shania Gray. On November 16, 2013, the jury answered the special issues so as to

   support the imposition of a death sentence, and the trial court sentenced him to

   death. Appeal to this Court is automatic.       After requesting two extensions,
Appellant filed his brief on February 27, 2015. The State's brief was originally

due on March 30, 2015, but the deadline was extended until today, July 29, 2015.

The State timely tenders its brief along with this motion. The State's brief is

43,689 words in length (excluding caption, table of contents, index of authority,

statement regarding oral argument, statement of the case, summary of the

argument, signature, certificate of compliance, and certificate of service). See Tex.

R. App. P. 9.4(i)(l).

                                         II.


      Rule 9.4(i)(2)(A) of the Texas Rules of Appellate Procedure provides that a

brief on direct appeal in a death penalty case is limited to 37,500 words if

computer-generated. Rule 9.4(i)(4), however, provides that this Court may, on

motion, permit a longer brief. The State respectfully requests permission to exceed

the word limit for the following reasons:

      Appellant's brief contains 48 issues and is 148 pages long. Many of the

issues in his brief contain only conclusory arguments rather than a full application

of the law to the facts. By contrast, the State's responses fully address the merits

of Appellant's claims as well as matters relating to preservation and harm.

      The State responded with brevity where possible. But given the serious

nature of the case and the issues raised, a factual and legal analysis of some depth

was required.
                                          III.


      For all of the foregoing reasons, counsel respectfully requests leave to file a

brief that exceeds the word limit provided in Tex. R. App. P. 9.4(i)(2)(A).

       WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

the Court grant the State's request for leave to file a brief exceeding the word limit.


                                                 Respectfully submitted,


                                                 /s/ Rebecca D. Ott


Susan Hawk                                       Rebecca D. Ott
Criminal District Attorney                       Assistant District Attorney
Dallas County, Texas                             State Bar No. 24074842
                                                 Frank Crowley Courts Building
                                                 133 N. Riverfront Blvd., LB-19
                                                 Dallas, Texas 75207-4399
                                                 (214) 653-3625 | (214) 653-3643/ax
                                                 rebecca.ott@dallascounty.org
                        CERTIFICATE OF SERVICE


      I hereby certify that a true copy of the foregoing motion was served on John

Tatum, attorney for Appellant, 990 South Sherman Street, Richardson, Texas,

75081, jtatumlaw@gmail.com, via email and United States mail, on July 29, 2015.


                                            /s/ Rebecca D. Ott


                                            Rebecca D. Ott